Exhibit 10.6



TYSON FOODS, INC.
2000 STOCK INCENTIVE PLAN

STOCK INCENTIVE AWARD AGREEMENT
RESTRICTED STOCK SUBJECT TO PERFORMANCE CRITERIA




Team Member:
Participant Name
Award:
Quantity Granted Shares of Restricted Stock for the EBIT Award
Grant Date
Grant Date
Initial Measurement Date:
October 4, 2015
Final Measurement Date:
September 29, 2018
Vesting Date:
December 1, 2018








1



--------------------------------------------------------------------------------

Exhibit 10.6

This Award is granted on the Grant Date by Tyson Foods, Inc., a Delaware
corporation, (“Tyson”) to the Team Member (hereinafter referred to as “you”)
identified on the cover page of this Award Agreement.
1.
Terms and Conditions. The Award is subject to all the terms and conditions of
the Tyson Foods, Inc. 2000 Stock Incentive Plan (the “Plan”). Unless otherwise
defined herein, all capitalized terms in this Restricted Stock Subject to
Performance Criteria Stock Incentive Award Agreement (the “Award Agreement”)
shall have the meaning stated in the Plan. Please see the Plan document for more
information on these terms and conditions. A copy of the Plan is available upon
request.

2.
Definitions.

2.1.
"Cause," "Good Reason," "Disability," and "Release" shall have the same meanings
as set forth in your Employment Agreement.

2.2.
"EBIT" shall mean Tyson's operating earnings (which takes into account accruals
for bonus payments) before interest and taxes, as reported in Tyson's Annual
Report on Form 10-K for any year in the Measurement Period (as hereinafter
defined), as adjusted for unusual or unique items, such as one-time gains or
losses.

2.3.
"EBIT Award" shall mean any award of Restricted Stock pursuant to satisfaction
of any benchmark relative to the EBIT Goal outlined in Section 4.

2.4.
"EBIT Goal" for the Measurement Period shall be a cumulative EBIT of
$125,000,000.00.

2.5.
"Final Measurement Date" shall mean the date on the cover page.

2.6.
"Initial Measurement Date" shall mean the date on the cover page.

2.7.
"Measurement Period" shall mean the three fiscal year period from the Initial
Measurement Date to (i) the Final Measurement Date or (ii) the date of your
Termination of Employment pursuant to Section 3.2 or 3.3.

2.8.
"Restricted Stock" means the shares of Tyson's Class A common stock subject to
this Award Agreement.

2.9.
“Vesting Date” shall mean the date on the cover page.

2.10.
“Vesting Period” shall mean the period beginning on the Grant Date and ending on
the Vesting Date.

3.
Vesting.

3.1.
Vesting and Forfeiture. The Award which becomes vested pursuant to the
performance criteria and benchmarks set forth below shall be considered as fully
earned by you, subject to the further provisions of this Section 3. Any Award
which does not become vested in accordance with the performance criteria and
benchmarks or the provisions of this Section 3 on account of: (i) your
Termination of Employment with Tyson and/or its affiliates before the Vesting
Date or (ii) the failure to satisfy the performance criteria and benchmarks
provided below, will be forfeited back to Tyson.

3.2.
Death, Disability or Retirement. In the event your Termination of Employment is
due to death, Disability or, subject to your timely execution and non-revocation
of a Release, Retirement before the Vesting Date, the Measurement Period will
end on the date of your Termination of Employment and you will be entitled to
your Award if the applicable performance criteria are on track to be satisfied
(e.g., on a run rate basis) on the date of your Termination of Employment. For
purposes of this Agreement, “Retirement” shall mean your voluntary Termination
of Employment without Cause from Tyson and/or its affiliates on or after the
later of the first anniversary of the Grant Date or the date you attain age 62.

3.3.
Termination by Tyson without Cause or by you for Good Reason. In the event that
your employment is terminated by Tyson for reasons other than death, Disability,
Retirement, or Cause, or by you for Good Reason, and subject to your timely
execution and non-revocation of a Release, the Measurement Period will end on
the date of your Termination of Employment, and you will become entitled to a
pro rata


2

--------------------------------------------------------------------------------

Exhibit 10.6

portion of your Award if the applicable performance criteria are on track to be
satisfied (e.g., on a run rate basis) as of the date of your Termination of
Employment. The pro rata portion of your Award shall equal the percentage of the
total Vesting Period, measured in days, in which you remained employed by Tyson
and/or its affiliates over the percentage of the Award that you would have
received had you remained employed until the Vesting Date.
3.4.
Change in Control. Following a Change in Control, and on the earlier of: (i) the
date you are involuntarily terminated without Cause (as defined in your
Employment Agreement) or (ii) sixty (60) days after the Change in Control, you
shall become entitled to an Award equal to the Award that you would have
received had you remained employed until the Vesting Date and the performance
criteria had been satisfied. For purposes of this Award Agreement, the term
“Change in Control” shall not include any event as a result of which one or more
of the following persons or entities possess or continues to possess,
immediately after such event, over fifty percent (50%) of the combined voting
power of the Company or, if applicable, a successor entity: (a) Tyson Limited
Partnership, or any successor entity; (b) individuals related to the late Donald
John Tyson by blood, marriage or adoption, or the estate of any such individual
(including Donald John Tyson’s); or (c) any entity (including, but not limited
to, a partnership, corporation, trust or limited liability company) in which one
or more of the entities, individuals or estates described in clauses (a) and (b)
hereof possess over fifty percent (50%) of the combined voting power or
beneficial interests of such entity.

4.
Performance Criteria. The extent, if any, to which you shall have the right to
become vested in the EBIT Award shall depend upon your continuous employment
throughout the Vesting Period and the extent to which the applicable performance
measure has been satisfied as of the Final Measurement Date or the date of your
Termination of Employment, as applicable, as specified below:

If EBIT for a Measurement Period is equal to or greater than one hundred percent
(100%) of the EBIT Goal, or in the case of a termination pursuant to Section 3.2
the performance criteria is on track to be satisfied as of the date of your
Termination of Employment, you shall become fully vested in your award.
In the case of a termination pursuant to Section 3.3, if the performance
criteria is on track to be satisfied as of the date of your Termination of
Employment, you shall become vested in a pro rata portion of your Award as
described in Section 3.3.
 
5.
Delivery of Shares. To the extent your Award becomes vested, the shares subject
to your Award, if any, will be delivered thereafter.

6.
Withholding Taxes. By accepting the Award, you acknowledge and agree that you
are responsible for all applicable income and other taxes from any Award,
including federal, FICA, state and local taxes applicable in your country of
residence or employment. Tyson shall withhold taxes by any manner acceptable
under the terms of the Plan, but not to exceed the required minimum statutory
withholding.

7.
Right of the Committee. The Committee is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding.

8.
Severability. In the event that any one or more of the provisions or portion
thereof contained in this Award Agreement shall for any reason be held to be
invalid, illegal, or unenforceable in any respect, the same shall not invalidate
or otherwise affect any other provisions of this Award Agreement, and this Award
Agreement shall be construed as if the invalid, illegal or unenforceable
provision or portion thereof had never been contained herein.

9.
Entire Agreement. Subject to the terms and conditions of the Plan, and the
applicable provisions of the Employment Agreement, this Award Agreement
expresses the entire understanding and agreement of Tyson and you with respect
to the subject matter. In the event of any conflict between the provisions of
the Plan and the terms of this Award Agreement, the provisions of the Plan will
control unless this Award Agreement explicitly states that an exception to the
Plan is being made. The Award has been made pursuant to the Plan and an
administrative record is maintained by the Committee.

10.
Restrictions on Transfer of Award. You shall not dispose of the Award prior to
the date unrestricted, vested shares in your name are delivered to you by Tyson
pursuant to Section 5. Any disposition of the Award or any


3

--------------------------------------------------------------------------------

Exhibit 10.6

portion thereof shall be a violation of the terms of this Award Agreement and
shall be void and without effect; provided, however, that this provision shall
not preclude a transfer as otherwise permitted by the Plan.
11.
Headings. Paragraph headings used herein are for convenience of reference only
and shall not be considered in construing this Award Agreement.

12.
Specific Performance. In the event of any actual or threatened default in, or
breach of, any of the terms, conditions and provisions of this Award Agreement,
the party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

13.
No Vested Right in Future Awards. You acknowledge and agree that the granting of
the Award under this Award Agreement is made on a fully discretionary basis by
Tyson and that this Award Agreement does not lead to a vested right to further
Awards in the future. Further, the Award set forth in this Award Agreement
constitutes a non-recurrent benefit and the terms of this Award Agreement are
applicable only to the Award granted pursuant to this Award Agreement.

14.
No Right to Continued Employment. You acknowledge and agree (through electronic
acknowledgment and acceptance of this Award Agreement) that neither the adoption
of the Plan nor the granting of any Award shall confer any right to continued
employment with Tyson, nor shall it interfere in any way with Tyson’s right to
terminate your employment at any time for any reason in accordance with the
terms of your Employment Agreement.

15.
Governing Law. The Plan, this Award Agreement and all determinations made and
actions taken pursuant to the Plan or Award Agreement shall be governed by the
laws of the State of Arkansas, without giving effect to the conflict of laws
principles thereof.

16.
Successors and Assigns. This Award Agreement shall inure to the benefit of and
be binding upon each successor and assign of Tyson. All obligations imposed upon
you, and all rights granted to Tyson hereunder, shall be binding upon your
heirs, successors and administrators.



* * *
TYSON FOODS, INC.
 
 
By: /s/ Donnie Smith
 


Title: President and CEO
 






4